Citation Nr: 0709360	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-32 070	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbosacral strain prior to June 16, 2006.

2.  Entitlement to an evaluation higher than 20 percent for a 
lumbosacral strain as of June 16, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from February 
1998 to May 2001.  Additionally, it appears that he had a 
year of prior active duty service with unknown dates of 
service, which has not been verified.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which assigned a non-compensable (0 
percent) rating for lumbosacral strain effective May 22, 
2001.  The veteran appealed the April 2002 initial rating 
decision, and in a September 2003 RO decision, he was granted 
a 10 percent evaluation effective May 22, 2001.  Further, in 
a July 2006 RO decision, the veteran was granted a 20 percent 
evaluation effective June 16, 2006.  Applicable law mandates 
that when a veteran seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  A January 2007 informal conference report noted that 
the veteran still wished to continue with his appeal after he 
received the 20 percent rating.  Since the grant of the 20 
percent rating is not a full grant of the benefit sought on 
appeal, and since the veteran indicated he wished to continue 
his appeal, the matters remain before the Board for appellate 
review, and the issues are as characterized as above.

In August 2006, the veteran presented testimony at a personal 
hearing conducted at the Seattle RO before a Decision Review 
Officer (DRO).  A transcript of this personal hearing is in 
the veteran's claims folder.  In his substantive appeal to 
the Board, received in September 2003, the veteran requested 
a travel board hearing.  In a letter to VA dated in January 
2007, the veteran withdrew his request for a personal 
hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Board will 
proceed with consideration of this appeal based on the 
evidence of record.  


FINDINGS OF FACT

1.  Prior to June 16, 2006, the veteran's lumbosacral strain 
was not shown to be productive of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  

2.  Prior to June 16, 2006, the veteran had slight limitation 
of motion of the lumbar spine.

3.  As of June 16, 2006, the veteran's lumbosacral spine is 
not currently productive of severe limitation of motion, 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or of favorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a lumbosacral strain prior to June 16, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001-2006).

2.  The criteria for an evaluation in excess of 20 percent 
for a lumbosacral strain as of June 16, 2006, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243, 5292, 5293, 5295 (2001-2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in March 2002, prior to the 
initial decision on the claim in April 2002, and again was 
provided with notice in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the March 2002 notice letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim for service connection.  After the veteran was 
granted service connection for lumbosacral strain with a non-
compensable rating in the April 2002 RO decision, he filed a 
notice of disagreement (NOD) received by VA in June 2002, 
contending that he deserved a higher rating.  

While the veteran was not given specific notice of the 
information and evidence necessary to substantiate a claim 
for an increased rating after filing his June 2002 NOD, the 
April 2002 RO decision explained the laws and regulations 
pertaining to his claim, including the specific rating 
criteria in the VA Schedule for Rating Disabilities necessary 
to substantiate his increased rating claim.  Further, the 
claim was readjudicated in September 2003 and July 2006, with 
the veteran receiving an increased rating in both instances.  
In the September 2003 and July 2006 rating decisions, as well 
as the September 2003 statement of the case (SOC) and January 
2007 and July 2006 supplement statements of the case (SSOC), 
the veteran was also informed of the laws and regulations 
pertaining to his claim, including the specific rating 
criteria necessary to substantiate an increased rating.  He 
has been provided with every opportunity to submit evidence 
and argument in support of the claim and to respond to the VA 
notice, and he has taken advantage of these opportunities, 
submitting evidence and argument in support of the claim.  
Viewed in context, the furnishing of the required notice 
after the decision that led to the appeal did not compromise 
"the essential fairness of the [adjudication]."  Mayfield 
v. Nicholson, 19 Vet. App. 103, 115 (2005).  Nor does the 
veteran claim that he has been prejudiced.  The veteran has 
had a "meaningful opportunity to participate effectively" 
in the processing of his claim.  Id. at 120-21.  Therefore, 
with respect to the timing requirement for the notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.  Cf. Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The March 2002 notice letter informed the veteran of the 
elements necessary to establish service connection.  
Concerning the content of the notice for an increased rating, 
the April 2002, September 2003, and July 2006 RO decisions as 
well as the September 2003 SOC and the July 2006 and January 
2007 SSOCs informed the veteran of the specific rating 
criteria pertaining to his service-connected condition. 

The March 2002 notice letter described the information and 
evidence that VA would seek to provide including VA medical 
records, private treatment records, or records from other 
federal agencies.  The RO also explained what information and 
evidence the veteran was expected to supply to VA.  The 
letter asked the veteran to specifically provide any post-
service treatment for his claimed condition. 

With regard to what evidence the veteran is expected to 
provide and what evidence VA will obtain with regard to 
increased rating claims, the Board notes that, generally 
speaking with regard to claims for increased ratings, all a 
veteran must do is state that his service-connected condition 
has gotten worse since the last time VA evaluated him, and 
this will prompt VA to develop all the evidence needed to 
ascertain whether his condition has worsened in accordance 
with the criteria for a higher disability rating.  The 
development of this evidence generally includes obtaining 
recent VA treatment records and private medical records that 
the veteran has put VA on notice of the existence of and, if 
any treatment records or other medical records obtained do 
not adequately address the rating criteria for the particular 
disability, scheduling the veteran for a VA examination to 
assess the current level of his disability with regard to 
those criteria.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (holding that where the veteran claims that a 
service-connected disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, the VA must 
provide a new examination).

Although this case does not involve a claim for an increased 
rating but rather an appeal of the initial rating assigned 
when service connection was granted, the procedures regarding 
the duties to notify and assist are similar.  In this case, 
the veteran appealed the initial rating, arguing essentially 
that his disability was worse as shown by the evidence that 
VA had available at the time it assigned the initial rating.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  VA issued 
him a statement of the case which notified him of the 
specific rating criteria for his service-connected disability 
in the VA Schedule for Rating Disabilities for a higher 
rating and of the reasons that a 10 percent rating had been 
assigned based on the evidence available at that time.  
Similarly, in a subsequent rating decision and supplemental 
statement of the case, VA notified him of the reasons for 
assignment of the 20 percent rating during the appeal period.  
However, to ascertain whether his disability had increased 
during the appeal period-that is, since the initial rating 
had been assigned, the RO arranged for him to undergo another 
VA examination, conducted by QTC Medical Services, and that 
examination provided the medical evidence showing that an 
increased rating was warranted.  Subsequently, the RO 
considered additional evidence submitted or obtained during 
the appeal period and continued the 20 percent rating in a 
January 2007 supplemental statement of the case..

Although the notice letters sent to the veteran did not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  In this 
regard, the RO has informed the veteran in the rating 
decisions, SOC, and SSOCs of the evidence that was needed to 
substantiate his claim.

It was noted in a February 2002 report of contact that the 
veteran received treatment at a private hospital.  At that 
time, the veteran had two service connection claims pending 
and the report did not specify to which of the claims the 
treatment pertained.  In an April 2004 report of contact, it 
was reported that the veteran had no other medical 
information to submit in support of his claim.  Further, in a 
July 2003 report of contact, it was stated that the veteran 
had no private medical records and to please continue 
processing the claim.  Lastly, during the veteran's August 
2006 personal hearing, the DRO directed the veteran to submit 
a Form 4142 in order to obtain any private treatment records.  
There is no Form 4142 submitted by the veteran or his 
representative following the August 2006 personal hearing.  
Taking the aforementioned information together, the Board 
concludes that the veteran has submitted all pertinent 
medical evidence pertaining to his claim on appeal and 
proceeds with the appeal.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the first three elements are not 
applicable because this is an increased rating claim, and 
therefore service connection has already been established.  
In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, since the claim for an increased rating higher 
than 20 percent is being denied in the Board's decision 
below, no new effective date will be assigned, so there can 
be no possibility of any prejudice to the veteran in this 
regard.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran underwent VA examinations in March 2002 
and June 2006.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


BACKGROUND

The veteran seeks a rating in excess of 20 percent for a 
lumbosacral strain.  In the NOD, received by VA in June 2002, 
the veteran believed he should have received an initial 
compensable rating because he had severe back pain requiring 
expensive pain medication and back massage treatments.  The 
veteran stated that he could neither play with his child nor 
do chores because of the pain.  The veteran added that he 
would send further information to VA after he received 
treatment records he had requested, including a letter from 
his wife describing how his pain has worsened.  

The most recent evidence submitted after the July 2006 RO 
decision granting an increase to 20 percent disabling was an 
August 2006 hearing transcript.  During the August 2006 
hearing before the Seattle DRO, the veteran stated that his 
service-connected lumbosacral strain had had a negative 
impact on his job as a rehabilitation counselor because he 
was unable to receive promotions because he was always 
leaving early or could not go to work due to his back over 
the last couple of years.  The veteran estimated that since 
he started working in 2002/2003, he had missed at least 85 
days of work.  (The veteran submitted attendance records from 
his work dated in 2005 and 2006 indicating that he had taken 
sick and annual leave.  The veteran commented that these 
records did not correctly reflect his missed work.)  The 
veteran had taken time off work to go to physical therapy.  
He contended he was immune to his medication so now he was 
treated by shots at VA.  In addition to treatment received at 
VA, the veteran rested or hired a massage person to treat his 
back.  (As noted in the reasons and bases section, the 
veteran was asked to submit any private treatment records 
during the hearing.  There are no private treatment records 
or completed forms requesting medical records on file.)  

He described his back pain as a stabbing pain and added that 
he could not sit in a chair for more than fifteen minutes 
without discomfort.  The veteran noted that his back would 
hurt to the point he felt like crying when walking around.  
During the hearing, he rated his pain level as a six or seven 
but sometimes it was a ten.  

The veteran added that he could not do regular things like he 
used to including playing with his kids or mowing the lawn 
because his back started hurting after 15 or 20 minutes.  He 
stated that he could not reach down to the bottom of his legs 
or behind his back.  

The veteran concluded by stating he believed his medical 
records reflect at least a 20 percent rating from the 
original effective date of May 22, 2001, and currently.  
Further, he believed he should have been rated higher than 20 
percent from the original effective date and currently.  

The veteran underwent a March 2002 VA examination in 
connection with his claim.  It was noted that the veteran 
quit a job in November 2001 because he was unable to tolerate 
the required lifting due to his back problems.  His back pain 
began in 1999 after carrying a large person on his back and 
running during a training exercise in service.  He suffered 
severe spasms to the back, and he was sent to physical 
therapy.  The pain was usually located in the center of his 
back and radiated to the right, and left superiorly.  The 
veteran did not have urinary incontinence but approximately 
nine times in the last nine months he had had some loss of 
stool.  He did not have paresthesias or weakness in the lower 
extremities other than that pertaining to his left ankle.  

Physical examination revealed that the veteran's gait and 
station were normal, he could toe and heel walk well, and 
tandem and parallel walk well.  He could squat fully and 
recover without difficulty.  The range of motion of the 
dorsolumbar spine was 90 degrees in flexion, 40 degrees in 
extension, 34 degrees in right tilt, and 30 degrees in left 
tilt.  The rotation was greater than 70 degrees bilaterally.  
There was no back spasm.  There was a slight ballottement 
pain at the lordic curve, and there was a slight SI joint 
pain and sciatic notch pain on the left.  

The veteran's knee reflexes were brisk 3/6 and equal and the 
ankle reflexes were also active at 3/6.  There was no 
evidence of muscle atrophy or vesiculations in the lower 
extremities, and motor strength in all muscle groups is 5/5.  
Straight leg raising bilaterally was negative sitting and 
supine at 90 degrees.  There was no evidence of incontinence 
of urine or stool at that time.  There was no report of 
radiculpathy.  The assessment was lower back strain.  
Lumbsosacral spine x-rays were negative.  X-rays revealed a 
rather straight lumbar spine with normal bony relationships 
with good maintenance of disc space height.  There was no 
evidence of spondylolysis or spondylolisthesis, and the 
sacroiliac joints were unremarkable.  

The veteran underwent a June 2006 VA examination pursuant to 
his claim.  He reported suffering from lumbar strain for six 
years and had experienced stiffness during the day and pain 
in his lower back which occurs constantly.  The veteran 
described the pain as oppressing, sharp, and cramping in 
nature.  He rated that pain as a 10 (10 being the worst 
pain).  The veteran noted that the pain traveled to his leg 
and could be elicited by physical activity or could occur on 
its own.  The pain could be relieved by rest.  During the 
onset of pain, the veteran could function with medication.  
The veteran was not receiving any treatment for his 
condition, which did not cause incapacitation.  The veteran 
had difficulty lifting more than ten pounds, showering, and 
bending.  

Physical examination revealed normal posture and gait.  The 
veteran did not require an assistive device for ambulation.  
Examination of the thoracolumbar spine revealed no evidence 
of radiating pain on movement or muscle spasm.  There was 
lumbar tenderness.  The straight leg raising test was 
negative on the right and left, and there was no ankylosis of 
the lumbar spine.  The range of motion of the thoracolumbar 
spine was 75 degrees on flexion, 25 degrees on extension, 30 
degrees on right lateral flexion, 30 degrees on left lateral 
flexion, 30 degrees on right rotation, and 30 degrees on left 
rotation, with pain occurring.  The joint function of the 
spine was additionally limited by pain, fatigue, weakness, 
lack of endurance, and incoordination after repetitive use, 
with pain having the major functional impact.  The above 
factors additionally limited the joint function by 30 degrees 
on flexion.  

Inspection of the spine revealed normal head position with 
symmetry in appearance and symmetry of spinal motion with 
normal curvature of the spine.  There were signs of 
intervertebral disc syndrome with L4 sensory deficit of the 
bilateral thighs.  The most likely nerve affected was the 
sciatic nerve.  The intervertebral disc syndrome did not 
cause any bowel, bladder, or erectile dysfunction.  The 
lumbar spine x-rays were within normal limits, reflecting 
good alignment throughout the lumbar spine with disc spaces 
preserved and vertebral height maintained with unremarkable 
SI joints.  The diagnosis was lumbosacral myofascial strain 
with inverterbral disc syndrome involving the sciatic nerve 
due to subjectively intermittent back pain and objectively 
limited range of motion with pain in the lumbar spine and 
decreasing sensation in both thighs.  

VA treatment records dated from September 2003 to September 
2006 indicated that in September 2003, the veteran complained 
of longstanding intermittent low back pain that worsened with 
prolonged sitting with acute flares two to three times a week 
that caused him to miss work.  The veteran wanted to receive 
physical therapy and Motrin.  

In a July 2006 treatment entry, the veteran contended that 
his intermittent lower back pain had progressively gotten 
worse over the last five days.  In particular, he reported a 
problem with flexion of his lumbar spine and a new problem of 
pain radiating down his posterior left thigh, which sometimes 
gave him pain in is foot, in addition to the pain radiating 
into his left buttock.  The veteran denied focal weakness, 
numbness, bowel or bladder incontinence, or fevers or chills.  
Physical examination revealed that the veteran did not appear 
to be in a great deal of pain but winced when doing 
strengthening tests of his lower extremities.  His back 
showed no spinous process, tenderness, and no paraspinal 
muscle tenderness.  After receiving an injection of toradol, 
the veteran's pain markedly improved.  He was able to walk 
around without much discomfort but still felt a little stiff.  
The veteran was positive with straight leg raise and 5/5 in 
bilateral lower extremities strength.  The assessment was 
lumbar radiculitis which was noted as probably related to 
disc disease.  Conservative management was recommended and he 
was encouraged to take up a walking routine.  

An August 2006 treatment note indicated that the veteran 
complained of chronic low back pain that he rated as an 8 on 
the pain scale.  He denied recent re-injury or taking pain 
medications.  The veteran said his back felt stiff with 
occasional left lower extremity numbness for the past two 
months.  The veteran walked with an antalgic gait favoring 
his left lower extremities.  His lumbar spine was tender with 
increased pain with left lateral bending.  The veteran was 
assessed as having left lumbar radiculopathy.  After 
receiving an injection of toradol, he stated the pain was 50 
percent better, and he was prescribed vicodin.  

In August 2006, the veteran had a VA physical therapy 
consultation.  The veteran reported that he worked as a 
prison supervisor and noted that it did not require a lot of 
physical labor.  The veteran reported lower back pain for the 
last couple of years and receiving radiation on his left leg 
two to three times a week for one to two hours.  The veteran 
reported increased difficulty being his back.  He reported 
occasionally sharp with dull ache pain that radiated with 
numbness and tingling down his left lower extremity.  He 
rated the pain as a four or five.  His pain was aggravated by 
bending forward, prolonged sitting over 30 minutes, and 
prolonged walking over an hour.  His pain was worse as the 
day progressed.  Factors that eased the pain were lying on 
his stomach or sitting in a recliner.  The veteran noted that 
his sleep was disturbed sometimes.  His functional 
limitations were bending over to put on his shoes.  

The veteran had an antalgic gait and favored his left lower 
extremity.  He was unable to toe walk and heel walked with 
difficulty.  His posture was poor when sitting and fair when 
standing.  The veteran had major movement loss on flexion, 
extension, right side glide, and left side glide, and did not 
appear to be moving much at all.  

X-rays revealed a negative lumbosacral spine.  The assessment 
was chronic lower back pain with very little movement in any 
plane and some indication of centralization with prone 
exercises but this was inconsistent.  There was minimal 
weakness noted in the left lower extremities and 
radiculopathy, which could not be reproduced in clinic with 
any repeated movement.  It was recorded that the veteran 
would benefit from physical therapy for mobilization, 
including prone exercises and back stabilization exercises as 
well as postural correction.  He was advised to stay active.  

A September 2006 VA physical therapy note reflected that the 
veteran did not report for treatment for an unknown reason.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 20 percent disability 
evaluation for his lumbosacral strain pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The veteran was assigned a 10 
percent disability evaluation for his lumbosacral strain 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 in a 
September 2003 RO decision, which was effective from May 22, 
2001.  The Board notes that during the pendency of this 
appeal, VA issued new schedular criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 26, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  As the 
veteran's claim was pending during the regulation changes, 
the version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  However, the Board notes 
that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002 and September 26, 2003, neither the RO nor the Board 
could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
September 2003 SOC and July 2006 SSOC.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 393-94.

Under Diagnostic Code 5295 (prior to September 26, 2003), a 
10 percent disability evaluation is assigned for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
disability evaluation is contemplated for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent disability evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Further, prior to September 26, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is slight, a 10 
percent rating is assigned, when limitation of motion is 
moderate, a 20 percent rating is warranted.  When limitation 
of motion is severe, a 40 percent rating is warranted.  

Under Diagnostic Code 5293 (prior to September 23, 2002), a 
10 percent disability rating is assigned for mild 
intervertebral disc syndrome.  A 20 percent disability is 
contemplated for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent disability evaluation is 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episode having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 weeks.  A 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  See Amendment to Part 4, Schedule 
for Rating Disabilities, Effective September 23, 2002; See 67 
Fed. Reg. 54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height.  A 20 percent disability evaluation is 
contemplated when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2006). See also 38 C.F.R. § 4.71a, Plate V (2006). 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a  
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  

In considering the evidence of record under Diagnostic Code 
5295, the Board concludes that the veteran is not entitled to 
a higher initial evaluation for his lumbosacral strain, which 
was assigned a 10 percent rating as of May 22, 2001.  The 
Board finds that the veteran's symptoms more closely 
approximated a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 because he had lumbosacral strain with 
slight limitation of motion of the lumbar spine with pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  The 
medical evidence did not establish intervertebral disc 
syndrome.  

The March 2002 VA examination revealed that the veteran had a 
lower back strain.  The veteran's back pain was usually 
located in the center of his back and radiated to the right, 
and left superiorly.  The range of motion of the dorsolumbar 
spine was 90 degrees in flexion, 40 degrees in extension, 34 
degrees in right tilt, and 30 degrees in left tilt.  The 
rotation was greater than 70 degrees bilaterally.  There was 
no back spasm.  There was a slight ballottement pain at the 
lordic curve, and there was a slight SI joint pain and 
sciatic notch pain on the left.  The aforementioned evidence 
does not support a 20 percent disability rating because there 
were no findings of muscle spasm or loss of lateral spine 
motion in a standing position or findings that reflect 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295.

In his June 2002 NOD, the veteran stated that he should have 
received an initial compensable rating because of his severe 
and limiting back pain, and the RO subsequently granted a 
compensable rating of 10 percent.  The Board finds, based on 
the evidence, that the veteran's complaints of pain are 
contemplated in the 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5295, 4.45, 4.59, and DeLuca, 8 Vet. App. 
202.  

A higher initial rating is not warranted based on 38 C.F.R. 
§ 4.40, 4.45, 4.59 or DeLuca, 8 Vet. App. 202 either.  
Notably, there were no findings of functional loss, weakness, 
or atrophy.  He did not have paresthesias or weakness in the 
lower extremities other than that pertaining to his left 
ankle.  Physical examination revealed that the veteran's gait 
and station were normal, he could toe and heel walk well, and 
tandem and parallel walk well.  He could squat fully and 
recover without difficulty.  There was no evidence of muscle 
atrophy or vesiculations in the lower extremities, and motor 
strength in all muscle groups is 5/5.  Straight leg raising 
bilaterally was negative sitting and supine at 90 degrees.  
There was no report of radiculopathy.  Reports of slight 
ballottement pain at the lordic curve and slight SI joint 
pain and sciatic notch pain on the left have already been 
accounted for by the assigned 10 percent rating under 
38 C.F.R. § 4.71a Diagnostic Code 5295 and do not warrant a 
higher rating under 38 C.F.R. § 4.40, 4.45, or 4.59.

Further, there were no findings of intervertebral disc 
syndrome.  His lumbosacral spine x-rays were negative.  X-
rays revealed a rather straight lumbar spine with normal bony 
relationships with good maintenance of disc space height.  
There was no evidence of spondylolysis or spondylolisthesis, 
and the sacroiliac joints were unremarkable.  

Turning to the most recent evidence of record, the Board 
finds that the veteran is not entitled to a rating higher 
than 20 percent as of June 16, 2006, pursuant to 38 C.F.R. 
§ 4.71a Diagnostic Code 5237.  The Board concludes that the 
veteran's symptoms are not characteristic of a 30 percent 
rating because there is no forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  Further, a 40 percent rating was not 
warranted because forward flexion of the cervical spine was 
not limited to 15 degrees or less and there was no ankylosis 
of the entire cervical spine.  

The diagnosis rendered following the June 2006 VA examination 
was lumbosacral myofascial strain with invertebral disc 
syndrome involving the sciatic nerve due to subjectively 
intermittent back pain and objectively limited range of 
motion with pain in the lumbar spine and decreasing sensation 
in both thighs.  The examination revealed normal posture and 
gait.  Examination of the thoracolumbar spine revealed no 
evidence of radiating pain on movement or muscle spasm.  
There was lumbar tenderness.  The straight leg raising test 
was negative bilaterally, and there was no ankylosis of the 
lumbar spine.  The range of motion of the thoracolumbar spine 
was 75 degrees on flexion, 25 degrees on extension, 30 
degrees on right lateral flexion, 30 degrees on left lateral 
flexion, 30 degrees on right rotation, and 30 degrees on left 
rotation, with pain occurring, for a total combined range of 
motion of 220 degrees.  

Because the joint function of the spine was additionally 
limited by pain, fatigue, weakness, lack of endurance, and 
incoordination after repetitive use, with pain having the 
major functional impact, the RO assigned the veteran a 20 
percent rating.  38 C.F.R. § 4.40, 4.45, DeLuca, 8 Vet. App. 
202.  The above factors additionally limited the joint 
function by 30 degrees on flexion.  A 20 percent rating 
contemplates the veteran's reports of difficulty lifting more 
than ten pounds, showering, and bending.  Further, the 
veteran noted during his August 2006 hearing that he has to 
leave work early or cannot work at all due to his back pain, 
cannot do chores, and cannot play with his children.  The 
pain the veteran reported during the hearing and during the 
July and August 2006 treatment entries is accounted for in 
the 20 percent rating.

The veteran's representative contends that the veteran should 
be separately rated for radiculopathy.  However, the Board 
finds that any radiculopathy that is present is already 
accounted for in 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(with symptoms such as pain whether or not it radiates).  

The Board notes that the veteran was not found to have 
intervertebral disc syndrome prior to the regulation changes 
in September 23, 2002 and September 26, 2003 so "old" 
regulations pertaining to intervertebral disc syndrome are 
not applicable.  However, the veteran has a current diagnosis 
of intervertebral disc syndrome.  The specific finding on the 
June 2006 VA examination was signs of intervertebral disc 
syndrome with L4 sensory deficit of the bilateral thighs.  
The Board finds that the veteran's intervertebral disc 
syndrome does not warrant a rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes because the veteran does not have incapacitating 
episodes as defined under 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2006).  It was not noted that intervertebral disc syndrome 
was present in more than one spinal segment, so separate 
rating are not necessary pursuant to 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2) (2006).  

Additionally, there were no findings of associated objective 
neurologic abnormalities, ankylosis, or disability of the 
thoracolumbar spine segments, so separate ratings are not 
warranted under 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Notes (1), (5) & (6) 
(2006).  As reported above, the June 2006 VA examination 
found that the lumbar spine x-rays were within normal limits, 
reflecting good alignment throughout the lumbar spine with 
disc spaces preserved and vertebral height maintained with 
unremarkable SI joints.  The intervertebral disc syndrome did 
not cause any bowel, bladder, or erectile dysfunction.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).




ORDER

An initial evaluation in excess of 10 percent for a 
lumbosacral strain prior to June 16, 2006, is denied.

An evaluation higher than 20 percent for a lumbosacral strain 
as of June 16, 2006, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


